Title: From George Washington to Robert Howe, 23 January 1781
From: Washington, George
To: Howe, Robert


                        
                            Dear Sir
                            Head Quarters New Windsor Janry 23 1781
                        
                        I have not heard a word of the Jersey Troops, since the first intelligence of their defection—And am
                            extremely anxious to know the true state of Matters—for this purpose, I shall set out tomorrow towards you; but Not with a
                            design of superseding your command, &c.
                        Be pleased to give me all the information you can obtain by Express, that it may meet me somewhere on the
                            road. I am Dr Sir With very great regard Yr

                    